
	
		I
		111th CONGRESS
		1st Session
		H. R. 3379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. DeFazio (for
			 himself, Mr. Oberstar,
			 Mr. George Miller of California,
			 Ms. Slaughter,
			 Mr. Rahall,
			 Mr. Boswell,
			 Mr. Capuano,
			 Mr. Lipinski,
			 Mr. Cummings,
			 Mr. Dicks,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Thompson of California,
			 Mr. Kildee,
			 Mr. Hare, Mr. Baird, Ms.
			 Kaptur, Mr. Mollohan,
			 Mr. Stark,
			 Mr. Wu, Mr. Costello, Mr.
			 Pascrell, Mr. Filner,
			 Mr. Perriello,
			 Mr. Bishop of New York,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Larson of Connecticut, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on transactions in oil futures and options and to deposit the revenues from
		  the tax into the Highway Trust Fund.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Lowering Oil Price Speculation
			 for Infrastructure Dedicated to Economic Development Act of
			 2009 or the LOPSIDED Oil Prices Act of
			 2009.
			(b)FindingsCongress
			 finds the following:
				(1)The price of oil has risen and fallen
			 dramatically over the last decade without a clear connection to the laws of
			 supply and demand.
				(2)The price of a
			 barrel of oil predictably stayed beneath $20 a barrel of oil for decades. In
			 the beginning of 1999, the price was under $10 a barrel of oil, but since then
			 the oil market has been plagued by speculation and fluctuated wildly.
				(3)In late 2004, the
			 price of oil exceeded $40 a barrel of oil, up 400 percent in 5 years.
				(4)In late 2007, the
			 price exceeded $80 a barrel of oil, up 800 percent in 8 years.
				(5)Nine months later,
			 the price of oil peaked at $145 per barrel of oil, up 1450 percent in just
			 under 10 years. While demand has risen, it has not to risen at those
			 rates.
				(6)The price of oil
			 collapsed in 2008, but the collapse preceded the greater economic downturn. In
			 January 2009, the price had dropped to just over $30 a barrel of oil.
				(7)The economy
			 continues to slide downward pushing with it oil demand, but illogically the
			 price of oil recently peaked at over $70 a barrel of oil.
				(8)Many economists
			 have attributed this irrational behavior of the oil market to the large
			 increase in speculative trading in oil derivatives. Crude oil is now the
			 world’s most actively traded commodity futures contract.
				(9)In 2004, the New
			 York Mercantile Exchange (NYMEX) facilitated 52 million oil futures contracts,
			 and in 2008 NYMEX facilitated 134 million oil futures contracts. Other
			 exchanges have seen similar increases, and there is no accurate measure for
			 over-the-counter trades.
				(10)On June 13, 2009,
			 the finance ministers from G8 countries—Canada, France, Germany, Italy, Japan,
			 Russia, Britain and the United States—said “Excess volatility of commodity
			 prices poses risks to growth.”
				(11)Commodity Futures
			 Trading Commissioner Bart Chilton, said in June 2009, “Crude oil prices are up
			 60 percent on the year. Supplies are at a 10-year high, and demand is at a
			 10-year low. You do the math. Why should prices be over $70?”
				(12)Many economists
			 argue that a transaction tax on speculative trading will deter short-term
			 speculation, which will reduce the volatility and price of oil.
				(13)James Tobin, a
			 Nobel Prize winner in economics, stated a security transaction tax “would
			 automatically penalize short-horizon round trips, while negligibly affecting
			 the incentives for . . . longer-term capital investments.”
				(14)Larry Summers,
			 the current Chairman of the National Economic Council and the top economic
			 adviser President Obama, wrote in 1989 that imposing a securities transaction
			 tax “would have the beneficial effects of curbing instability introduced by
			 speculation, reducing the diversion of resources into the financial sector of
			 the economy, and lengthening the horizon of corporate managers. The efficiency
			 benefits derived from curbing speculation are likely to exceed any costs or
			 reduced liquidity or increased costs of capital that come from taxing financial
			 transactions more heavily.”
				(15)A well-designed
			 oil transaction tax could reduce the volatility of the oil futures market
			 without harming legitimate hedge traders. Oil prices will then return to
			 accurate price discovery following the supply and demand price curve.
				(16)Since 70 percent
			 of oil consumed in the United States is for transportation, the revenue raised
			 on oil transactions is an ideal additional source of funds for the Highway
			 Trust Fund.
				2.Tax on
			 transactions in oil futures and options
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CTax on
				transactions in oil futures and options
						
							Sec. 4475. Tax on transactions in oil futures and
				  options.
						
						4475.Tax on
				transactions in oil futures and options
							(a)Imposition of
				tax
								(1)FuturesThere
				is hereby imposed a tax on each covered transaction in an oil futures contract
				of 0.2 percent of the value of the futures instruments involved in such
				transaction.
								(2)OptionsThere is hereby imposed a tax on each
				covered transaction in an oil option of 0.5 percent of the premium paid on the
				option for a futures instruments involved in such transaction.
								(b)By whom
				paid
								(1)In
				generalThe tax imposed by this section shall be paid by—
									(A)the trading facility on which the
				transaction occurs, or
									(B)if such transaction does not occur on a
				trading facility, by the buyer of the transaction.
									(2)Withholding if
				buyer not united states personSee section 1447 for withholding by seller
				if buyer is foreign person.
								(c)Exception for
				commercial tradersThe tax
				imposed by this section shall not apply to any transaction if—
								(1)either party to
				the transaction is—
									(A)classified by the
				Commodity Futures Trading Commission as a commercial trader with respect to
				oil, or
									(B)a financial institution acting on behalf of
				such a party (but only if the financial institution does not at any time
				acquire ownership of the security), and
									(2)the transaction is
				a bona fide hedging transactions (within the meaning of section 4a(c) of the
				Commodity Exchange Act).
								(d)DefinitionsFor purposes of this section—
								(1)In
				generalThe term covered transaction any purchase or
				sale of an oil futures contract or an oil option if—
									(A)such purchase or
				sale on a trading facility located in the United States, or
									(B)the purchaser or
				seller is a United States person.
									(2)FuturesThe term oil futures contract
				means any contract of sale of oil for future delivery (within the meaning of
				the Commodity Exchange Act).
								(3)OptionsThe term oil option means any
				option on a oil futures transaction.
								(4)Trading
				facilityThe term trading facility has the meaning
				given to such term by the Commodity Exchange Act.
								(e)AdministrationThe
				Secretary shall carry out this section in consultation with the Commodity
				Futures Trading
				Commission.
							.
			(b)WithholdingSubchapter
			 A of chapter 3 of such Code is amended by adding at the end the following new
			 section:
				
					1447.Withholding of
				tax on transactions in oil futures and optionsIn the case of any acquisition of an oil
				futures contract or an oil option (as such terms are defined in section 4475)
				by a foreign person, the transferor shall be required to deduct and withhold a
				tax equal to the tax which would be imposed on such acquisition under section
				4475 if the transferee were a United States
				person.
					.
			(c)Tax revenues
			 deposited into highway trust fundParagraph (1) of section
			 9503(b) of such Code is amended by striking and at the end of
			 subparagraph (D), by striking the period at the end of subparagraph (E) and
			 inserting , and, and by inserting after subparagraph (E) the
			 following new subparagraph:
				
					(F)sections 1447 and 4475 (relating to taxes
				on transactions in oil futures and
				options).
					.
			(d)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 36 of such Code is amended by inserting after the item
			 relating to subchapter B the following new item:
					
						
							Subchapter C. Tax on transactions in oil futures and
				options.
						
						.
				(2)The table of
			 sections for subchapter A of chapter 3 of such Code is amended by adding at the
			 end the following new item:
					
						Sec. 1447. Withholding of tax on
				transactions in oil futures and options..
					
				(e)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring on or after October 1, 2009.
			
